ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                           People v. Goodwin, 2012 IL App (4th) 100513




Appellate Court             THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                     STEPHEN G. GOODWIN, Defendant-Appellant.



District & No.              Fourth District
                            Docket No. 4-10-0513


Filed                       January 31, 2012
Rehearing denied            February 28, 2012


Held                        In a prosecution for escape, aggravated kidnaping, aggravated possession
(Note: This syllabus        of a converted vehicle and aggravated fleeing or attempting to elude a
constitutes no part of      police officer, the trial court did not err in dismissing defendant’s
the opinion of the court    amended postconviction petition alleging that his trial counsel was
but has been prepared       ineffective in failing to raise the objection that the State dismissed two
by the Reporter of          veniremembers based solely on their race where defendant did not
Decisions for the           provide any relevant circumstances to substantiate his claim, and without
convenience of the          more, the petition merely contained a vague, unsubstantiated and
reader.)
                            conclusory allegation of a Batson violation.


Decision Under              Appeal from the Circuit Court of Macon County, No. 05-CF-486; the
Review                      Hon. Lisa Holder White, Judge, presiding.



Judgment                    Affirmed.
Counsel on                  Michael J. Pelletier, Peter A. Carusona, and Jay Wiegman, all of State
Appeal                      Appellate Defender’s Office, of Springfield, for appellant.

                            Jack Ahola, State’s Attorney, of Decatur (Patrick Delfino, Robert J.
                            Biderman, and Aimee Sipes Johnson, all of State Attorneys Appellate
                            Prosecutor’s Office, of counsel), for the People.


Panel                       JUSTICE STEIGMANN delivered the judgment of the court, with
                            opinion.
                            Justices Pope and McCullough concurred in the judgment and opinion.




                                              OPINION

¶1          In February 2006, a jury convicted defendant, Stephen G. Goodwin, of (1) escape (720
        ILCS 5/31-6(c) (West 2004)), possession of a converted vehicle (625 ILCS 5/4-103(a)(1)
        (West 2004)), (3) aggravated kidnaping (720 ILCS 5/10-2(a)(2) (West 2004)), (4) aggravated
        possession of a converted vehicle (625 ILCS 5/4-103.2(a)(7)(A) (West 2004)), and (5)
        aggravated fleeing or attempting to elude a police officer (625 ILCS 5/11-204.1(a) (West
        2004)).
¶2          In March 2006, the trial court sentenced defendant to serve concurrent prison sentences
        of 7 years for escape, 30 years for aggravated kidnaping, 15 years for aggravated possession
        of a converted motor vehicle, and 3 years for aggravated fleeing or attempting to elude a
        police officer.
¶3          In March 2010, defendant filed an amended petition for postconviction relief, alleging,
        in pertinent part, ineffective assistance of trial counsel in that his counsel failed to preserve
        the claim that the State used peremptory challenges to dismiss prospective jurors based solely
        on their race. In April 2010, the State filed a motion to dismiss defendant’s amended
        postconviction petition, which the trial court later granted.
¶4          Defendant appeals, arguing that the trial court erred by dismissing his amended petition
        for postconviction relief because he made a substantial showing of a constitutional violation.
        We disagree and affirm.

¶5                                      I. BACKGROUND
¶6                   A. The Circumstances Surrounding the State’s Charges
¶7         In April 2005, the State charged defendant with several crimes, alleging that earlier that
        month, defendant fled on foot from a police officer’s attempt to effect a warrant for his arrest.
        As defendant ran from the police, he saw a van parked in a driveway that was unattended.

                                                  -2-
       The van’s owner was standing in the driveway, watching the action of the police. Defendant
       entered the van and began to drive away. The owner attempted unsuccessfully to stop
       defendant, yelling that his 11-month-old daughter was in the back of the van strapped to her
       car seat. After a brief chase, the police arrested defendant, alleging further that he (1)
       knowingly confined the minor against her will and (2) refused to comply with their repeated
       commands to stop.
¶8         In June 2005, the State filed the following amended charges against defendant: (1) escape
       (720 ILCS 5/31-6(c) (West 2004)), (2) possession of a converted vehicle (625 ILCS 5/4-
       103(a)(1) (West 2004)), (3) burglary (720 ILCS 5/19-1(a) (West 2004)), (4) aggravated
       kidnaping (720 ILCS 5/10-2(a)(2) (West 2004)), (5) aggravated possession of a converted
       vehicle (625 ILCS 5/4-103.2(a)(7)(A) (West 2004)), and (6) aggravated fleeing or attempting
       to elude a police officer (625 ILCS 5/11-204.1(a) (West 2004)). (Prior to defendant’s trial,
       the trial court granted the State’s request to dismiss the burglary charge.)

¶9                                          B. Voir Dire
¶ 10       In February 2006, the trial court conducted voir dire proceedings in which the court, the
       State, and defendant’s counsel asked veniremembers standard questions about their
       respective backgrounds and beliefs. During that examination, the State used peremptory
       challenges to dismiss the following five jurors.

¶ 11                                     1. Catherine Jones
¶ 12       Jones, who was employed as a cook for 22 years, stated that her son was in jail pending
       criminal charges, which originated from his attempt to flee the police in a car he was driving
       without a license. The police claimed that Jones’ son attacked them during his apprehension.
       Jones noted that (1) her son’s involvement with the police occurred three weeks earlier, (2)
       her son had previously served a prison sentence on unrelated charges, and (3) she knew
       several people with the last name Goodwin but did not know if they were related to
       defendant. Jones explained that although her son was charged with some of the same
       criminal offenses defendant was facing, she could be a fair and impartial juror.

¶ 13                                        2. Joni Hall
¶ 14       Hall, a mail room clerk for an insurance company for approximately 8 years, stated that
       she had previously worked as a receptionist for 10 years.

¶ 15                                       3. Sandra Harden
¶ 16       Harden stated that she (1) had recently relocated from California where she had been
       working as a receptionist, (2) attended college for three years, majoring in psychology, and
       (3) was the plaintiff in a California suit pertaining to a traffic accident. Harden explained that
       her jury duty service had caused her to lose two temporary employment placement
       opportunities.


                                                  -3-
¶ 17                                       4. Richard White
¶ 18       White, a restaurant janitor for four years, stated that he was classified as disabled since
       birth because of a club foot and “one side of his body being smaller than the other.” White
       did not believe that his physical disability would make it difficult for him to serve as a juror,
       but he noted that it was his first time that he was summoned for jury duty.

¶ 19                                    5. Marina Loehr
¶ 20      Loehr, a self-employed owner of a bridal consulting business for six years, stated that she
       had two years’ vocational training as a machine operator.

¶ 21                  C. The Jury’s Verdict and the Trial Court’s Sentence
¶ 22       Following the presentation of evidence and argument at defendant’s February 2006 trial,
       the jury convicted defendant of all charges. In March 2006, the trial court sentenced
       defendant to serve concurrent prison sentences of 7 years for escape, 30 years for aggravated
       kidnaping, 15 years for aggravated possession of a converted motor vehicle, and 3 years for
       aggravated fleeing or attempting to elude a police officer. (The court did not impose a
       sentence on defendant’s possession-of-a-converted-vehicle conviction because the court
       found that charge to be a lesser-included offense of aggravated possession of a converted
       vehicle.)

¶ 23                 D. Defendant’s Motion for a New Trial and Direct Appeal
¶ 24       Shortly after the trial court sentenced defendant, defendant’s trial counsel filed a motion
       for a new trial, arguing, in pertinent part, that he “was not tried by a jury of his peers in that
       the State preemptively challenged two African-American jurors and one Asian-American
       juror[,] insuring an all white jury.” In rejecting defendant’s claim, the court stated the
       following:
           “[T]he fact that African[-]American jurors were excused by peremptory challenges is
           something that the Court has to be aware of. *** Any party that believes that a juror is
           being dismissed because of race can raise that issue. *** The parties can knowingly
           waive that right, but it can always later be challenged on the basis of ineffective
           assistance of counsel ***. But this Court is always vigilant to that issue. *** The Court
           didn’t see any effort to remove jurors because of race in this case. Even though it is not
           [the Court’s] responsibility to raise this without it being raised by the Defendant or the
           State, if this Court had thought that any juror was being excused because of race, [the
           Court] would have stepped in. There is just no evidence of that in the record. The fact
           that African[-]American jurors may have been excused is not a reason for a new trial.
           The law doesn’t guarantee anyone a particular racial makeup on a jury. But the
           Defendant is guaranteed a fair and impartial jury and there is nothing in this record to
           indicate that he did not receive a trial and a verdict from a fair and impartial jury. ***
           Motion for a new trial is denied.”
¶ 25       Defendant appealed, raising various arguments unrelated to the jury’s racial composition,

                                                  -4-
       and this court affirmed defendant’s convictions and the concurrent sentences imposed.
       People v. Goodwin, 381 Ill. App. 3d 927, 936, 888 N.E.2d 140, 148 (2008).

¶ 26           E. Defendant’s Petition for Postconviction Relief, the State’s Motion
                          To Dismiss, and the Trial Court’s Determination
¶ 27       In March 2009, defendant pro se filed a (1) petition for postconviction relief and (2)
       motion for the appointment of an attorney. In his postconviction petition, defendant alleged,
       in pertinent part, ineffective assistance of trial counsel in that his counsel failed to preserve
       the claim that the State used peremptory challenges to dismiss prospective jurors based solely
       on their race. In June 2009, the trial court appointed counsel for defendant. In March 2010,
       defendant’s counsel filed an amended petition for postconviction relief, which incorporated
       the claims defendant alleged in his pro se postconviction petition. In April 2010, the State
       filed a motion to dismiss defendant’s amended petition for postconviction relief. Following
       a May 2010 hearing, the court entered a written order, granting the State’s motion to dismiss.
¶ 28       This appeal followed.

¶ 29    II. THE TRIAL COURT’S SECOND-STAGE DISMISSAL OF DEFENDANT’S
                    AMENDED PETITION FOR POSTCONVICTION RELIEF
¶ 30                                 A. Proceedings Under the Act
¶ 31        A defendant may proceed under the Act by alleging that “in the proceedings which
       resulted in his or her conviction[,] there was a substantial denial of his or her rights under the
       Constitution of the United States or of the State of Illinois or both.” 725 ILCS 5/122-1(a)(1)
       (West 2010). In noncapital cases, the Act establishes a three-stage process for adjudicating
       a postconviction petition. 725 ILCS 5/122-1 through 122-7 (West 2010); People v. Gomez,
       409 Ill. App. 3d 335, 338, 947 N.E.2d 343, 346-47 (2011). “At the first stage, ‘the trial court,
       without input from the State, examines the petition only to determine if [it alleges] a
       constitutional deprivation unrebutted by the record, rendering the petition neither frivolous
       nor patently without merit.’ ” (Emphasis in original.) People v. Andrews, 403 Ill. App. 3d
       654, 658, 936 N.E.2d 648, 652 (2010) (quoting People v. Phyfiher, 361 Ill. App. 3d 881, 883,
       838 N.E.2d 181, 184 (2005)). “Section 122-2.1 [of the Act] directs that if the defendant is
       sentenced to imprisonment (rather than death) and the circuit court determines that the
       petition is frivolous or patently without merit, it shall be dismissed in a written order. 725
       ILCS 5/122-2.1(a)(2) (West 2004).” People v. Torres, 228 Ill. 2d 382, 394, 888 N.E.2d 91,
       99-100 (2008).
¶ 32        If a petition is not dismissed at stage one, it proceeds to stage two, where section 122-4
       of the Act provides for the appointment of counsel for an indigent defendant who wishes
       counsel to be appointed (725 ILCS 5/122-4 (West 2010)). At the second stage, the State has
       the opportunity to answer or move to dismiss the petition (725 ILCS 5/122-5 (West 2010)).
       The relevant question raised during a second-stage postconviction hearing is whether the
       allegations in the petition, supported by the trial record and accompanying affidavits,
       demonstrate a substantial showing of a constitutional deprivation, which mandates a stage-


                                                  -5-
       three evidentiary hearing. People v. Chears, 389 Ill. App. 3d 1016, 1024, 907 N.E.2d 37, 44
       (2009). A trial court’s second-stage dismissal of a defendant’s postconviction petition under
       the Act presents a question of law that we review de novo. Chears, 389 Ill. App. 3d at 1024,
       907 N.E.2d at 44.

¶ 33             B. Defendant’s Claim That His Postconviction Petition Alleged
                      a Substantial Showing of a Constitutional Violation
¶ 34       Defendant argues that the trial court erred by dismissing his amended petition for
       postconviction relief because he made a substantial showing of a constitutional violation. We
       disagree.

¶ 35     1. Strickland’s Two-Pronged Test for Ineffective-Assistance-of-Counsel Claims
¶ 36        To establish an ineffective-assistance-of-counsel claim, a defendant must show (1) his
       counsel’s performance was inadequate “in that it fell below an objective standard of
       reasonableness,” and (2) a reasonable probability exists that the outcome of the proceeding
       would have been different absent counsel’s deficient performance. People v. Moore, 189 Ill.
       2d 521, 535, 727 N.E.2d 348, 355-56 (2000) (citing Strickland v. Washington, 466 U.S. 668,
       687, 694 (1984)). “Because defendant must prove both prongs of Strickland to prevail on this
       claim, we may resolve the issue ‘solely on the ground that the defendant did not suffer
       prejudice without deciding whether counsel’s performance was constitutionally deficient.’ ”
       People v. Rinehart, 406 Ill. App. 3d 272, 278, 943 N.E.2d 698, 704 (2010) (quoting People
       v. Little, 335 Ill. App. 3d 1046, 1052, 782 N.E.2d 957, 963 (2003)). “To satisfy the prejudice
       prong, the party must prove a reasonable probability exists that, but for counsel’s
       unprofessional errors, the proceedings’ result would have been different.” In re Ch. W., 408
       Ill. App. 3d 541, 547, 948 N.E.2d 641, 648 (2011).

¶ 37               2. Defendant’s Ineffective-Assistance-of-Trial-Counsel Claim
¶ 38       In his amended postconviction petition, defendant contends that his trial counsel was
       ineffective because counsel failed to preserve the claim that the State used peremptory
       challenges to dismiss prospective jurors based solely on their race. In support of his
       contention, defendant relies on People v. Houston, 226 Ill. 2d 135, 874 N.E.2d 23 (2007),
       for the proposition that his trial counsel’s “failure to object to the State’s peremptory
       challenges waived [his] Batson challenge and made it impossible to support his claims.” See
       Batson v. Kentucky, 476 U.S. 79, 89, 83 (1986) (where the Supreme Court of the United
       States held that the equal protection clause of the fourteenth amendment prohibits the State
       from using peremptory challenges to exclude prospective jurors solely on the basis of race).
¶ 39       In Houston, 226 Ill. 2d at 152-53, 874 N.E.2d at 34, the Supreme Court of Illinois,
       specifically noting the sui generis nature of the case, held that when a defendant’s Batson
       claim cannot be pursued because the defendant’s trial counsel waived the presence of a court
       reporter at voir dire proceedings, in violation of Illinois Supreme Court Rule 608(a)(9) (eff.
       Dec. 13, 2005), the appropriate remedy on appeal is to remand to the trial court with


                                                -6-
       directions that the court attempt to reconstruct the record of events that occurred during that
       proceeding. Defendant admits that this case differs from Houston, in that a transcript of the
       voir dire proceedings exists in this case, but nonetheless asserts that by failing to object or
       make a record of the racial composition of the jurors and the venire, (1) his trial counsel’s
       performance fell below an objective standard of reasonableness and (2) his trial counsel was
       ineffective “in the same way that trial counsel in Houston was ineffective.” We are not
       persuaded.
¶ 40       We first reject defendant’s assertion that the defendant’s trial counsel in Houston was
       ineffective. In Houston, 226 Ill. 2d at 148, 874 N.E.2d at 32, the supreme court concluded
       only that the defendant had established his trial counsel’s performance fell below an
       objective standard of reasonableness because the record showed that prior to jury selection,
       counsel waived the presence of a court reporter, which the supreme court surmised could not
       have been undertaken to gain a strategic advantage. Pursuant to its supervisory authority, the
       supreme court retained jurisdiction and ordered the trial court to reconstruct the record at voir
       dire so that it could later determine whether trial counsel’s substandard performance resulted
       in prejudice to the defendant. Houston, 226 Ill. 2d at 151, 154, 874 N.E.2d at 32-33. Thus,
       in Houston, a Strickland assessment regarding the effectiveness of the defendant’s trial
       counsel had yet to be completed. See People v. Houston, 229 Ill. 2d 1, 9, 890 N.E.2d 424,
       429 (2008) (rejecting the defendant’s ineffective-assistance-of-trial-counsel claim because
       the reconstructed record showed that counsel’s waiver of the court reporter during voir dire
       did not prejudice the defendant).
¶ 41       We also reject defendant’s assertion that Houston supports his claim that his trial
       counsel’s performance was deficient because counsel failed to make a record by not
       objecting to the State’s peremptory challenges during voir dire. If this court were to accept
       defendant’s assertion–which we do not–it would essentially mandate that trial counsel raise
       a Batson objection anytime the State attempted to execute a peremptory challenge, regardless
       of the relevant circumstances or rationale expressed by the State for doing so. Thus, under
       defendant’s position, a trial counsel’s failure to assert a Batson objection when the State
       exercises a peremptory challenge would render counsel’s performance deficient per se
       because of the requirement to establish a record during voir dire proceedings. Such a
       requirement is neither the law in this State nor what the supreme court intended in Houston,
       and this court will not mandate trial counsel assert a Batson violation, especially given that,
       in some instances, counsel may not believe a basis exists to do so.
¶ 42       In this case, defendant’s pro se petition for postconviction relief alleged, in pertinent part,
       ineffective assistance of trial counsel in that counsel failed to object to the State’s dismissing
       the only two African-American and Asian-American veniremembers based solely on race.
       In his March 2010 amended petition for postconviction relief, defendant’s postconviction
       counsel incorporated defendant’s allegation without amendment and did not attach any
       records or other evidence in support of defendant’s claim. (Interestingly, defendant in neither
       of his postconviction petitions sets forth the race of the five jurors excused by the State, and
       the record does not otherwise indicate their race.) In addition, although defendant was
       present during the voir dire proceedings, he failed to provide any relevant circumstances to
       substantiate his claim in his separate affidavits in support of his pro se and amended

                                                  -7-
       postconviction petitions. Thus, without more, defendant’s amended petition for
       postconviction relief is inadequate in that it merely contained a vague, unsubstantiated, and
       conclusory allegation of a Batson violation. See People v. Gutierrez, 402 Ill. App. 3d 866,
       891-92, 932 N.E.2d 139, 164 (2010) (it is settled that a Batson case cannot be substantiated
       merely by the numbers of black veniremembers stricken by the State but instead, by
       establishment of a prima facie case of discrimination based on a consideration of all relevant
       circumstances).
¶ 43       Accordingly, we conclude that the trial court did not err by granting the State’s motion
       to dismiss defendant’s amended petition for postconviction relief.

¶ 44                                   III. CONCLUSION
¶ 45      For the reasons stated, we affirm the trial court’s judgment. As part of our judgment, we
       award the State its $50 statutory assessment against defendant as costs of this appeal.

¶ 46      Affirmed.




                                                -8-